COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CODY WADE BLOCKER,                                            No. 08-13-00135-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            297th District Court
                                               §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                               §
                       Appellee.                                (TC # 1177873D)
                                               §

                                MEMORANDUM OPINION

       Cody Wade Blocker, Appellant, has filed a motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). As required by that rule, the motion to dismiss is signed by Appellant’s

attorney, but Appellant has not signed the motion. Counsel has, however, attached to the motion

a letter from Appellant stating he no longer wishes to pursue the appeal. We believe good cause

exists to suspend Rule 42.2(a)’s requirement that the appellant sign the motion to dismiss. See

TEX.R.APP.P. 2; Aiken v. State, 02-11-00508-CR, 2012 WL 1432604 (Tex.App.--Fort Worth

2012, no pet.)(where appellant sent a letter to court stating she no longer wished to appeal, the

court of appeals suspended Rule 42.2(a)’s requirement that appellant sign the motion to dismiss

the appeal). Compliance with Rule 42.2(a)’s requirements has been met in all other respects.

Accordingly, we grant the motion and dismiss the appeal.
August 14, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-